Citation Nr: 1235322	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for diverticulosis (also claimed as chronic constipation, non-cardiac chest pains, and chronic left sided pain).  

2. Entitlement to service connection for jungle rot, trichophyton mentagrophytes (also claimed as feet fungus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to September 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in May 2008, and a substantive appeal was timely received in May 2008.  

The Board notes that a rating decision in November 2008 reopened the Veteran's claim of service connection for irritable bowel syndrome and continued to deny the underlying service connection claim.  In June 2009 the Veteran submitted a notice of disagreement and the RO in a rating decision in July 2009 continued to deny the claim.  In a letter in January 2012, the RO informed the Veteran that a rating decision in March 2011 combined his previously denied claim of service connection for irritable bowl syndrome with his service-connected claim of diverticulosis, gastroesophageal reflux disease, and hiatal hernia as these condition do not warrant separate evaluations.  Therefore the issue pertaining to irritable bowel syndrome is no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In a brief dated in September 2012, the Veteran's representative cited the regulations pertaining to clear and unmistakable error (CUE) addressed in 38 C.F.R. § 3.105(a) and raised the issue of whether there was CUE with a rating decision in December 1991, which denied the Veteran's claim of entitlement to service connection for irritable bowel syndrome and diverticulosis.  Thus the issue of CUE with the December 1991 rating decision is inextricably intertwined with the Veteran's claim of entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for diverticulosis (also claimed as chronic constipation, non-cardiac chest pains, and chronic left sided pain).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).  As such, it follows that the Board's resolution of the earlier effective date claim would be premature pending adjudication of the Veteran's CUE claim.

In August 2008, the Veteran filed a claim of entitlement to service connection for jungle rot, trichophyton mentagrophytes.  A rating decision in November 2008, denied the Veteran's claim of service connection for jungle rot, trichophyton mentagrophytes.  A letter was received from the Veteran in June 2009, which can be reasonably construed as a notice of disagreement as the Veteran continued to contend that he has jungle rot, trichophyton mentagrophytes due to service, thereby implicitly expressing disagreement with the November 2008 rating decision that denied the claim.  See 38 C.F.R. § 20.201.  The RO in a rating decision in July 2009 continued to deny the claim.  The RO in a rating decision in March 2011 deferred another decision on this claim and the RO in a letter in January 2012 notified the Veteran that the claim was denied in the July 2009 rating decision.  Nevertheless, as the Veteran file a timely notice of disagreement in June 2009 with the rating decision in November 2008 which denied his service connection claim for jungle rot, he should have been sent a statement of the case.  As a statement of the case has not been issued for the claim of entitlement to service connection for jungle rot, trichophyton mentagrophytes (also claimed as feet fungus) the Board is required to remand it.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1. Adjudicate and issue a separate rating decision pertaining to whether CUE is contained in the December 1991 rating decision, which denied the Veteran's claim of entitlement to service connection for irritable bowel syndrome and diverticulosis.  If the CUE claim is denied, inform the Veteran of his appellate rights and that to obtain appellate review of a CUE claim not currently in appellate status, he must file a separate notice of disagreement and a timely appeal must be perfected following issuance of a statement of the case.
   
2. Furnish the Veteran a statement of the case as to the issue pertaining to service connection for jungle rot, trichophyton mentagrophytes (also claimed as feet fungus).  In order to perfect an appeal of this claim, the Veteran must still timely file a substantive appeal.

3. Readjudicate the Veteran's claim of entitlement to an effective date earlier than July 29, 2005, for the grant of service connection for diverticulosis (also claimed as chronic constipation, non-cardiac chest pains, and chronic left sided pain).  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


